DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement(s) (IDS) submitted on 07/27/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 102(a)(2) as anticipated by Lee et al. (US 2015/0357387).
	Regarding claim 1, Lee discloses a display apparatus comprising a first flexible substrate (810) and second flexible substrate (820) and attached together through a filling portion (830) which bonds first and second flexible substrates and formed of a polymer (0102), thus viewed as an adhesive as claimed. Lee teaches the first layer comprising a bending area (0095). Lee further teaches wherein a direction of internal stress at a first portion of the first layer is different from a direction of internal stress at a second portion of the first layer when the first layer is in a flat state (Fig. 8, 0106).
	Regarding claims 2 and 3, when the laminate is bent, the first portion and the second portion will be at respective non-bending areas of the first layer and be positioned on either side of the bending area (0095 and 0106, Fig. 8).
	Regarding claim 4, Lee teaches the second layer having an internal stress at a third portion which is different form a direction of internal stress at a fourth portion of the second layer when the first layer is in the flat state (Fig. 8, 0106).
	Regarding claims 5 and 6, when the laminate is bent, the third portion and the fourth portion will be at respective non-bending areas of the second layer and be positioned on either side of the bending area (0095 and 0106, Fig. 8).
	Regarding claim 7, Lee teaches the first potion being on one side of the bending area and the second portion at another side and the third portion corresponds to the first portion and the fourth portion corresponds to the second portion (0095 and 0106, Fig. 8).
	Regarding claim 8, Lee does not expressly teach wherein the direction of internal stress between the first and second portions are different from the direction of internal stress at the third and fourth portions, respectively. 
	Applicant’s specification teaches a method of manufacturing a display apparatus in which the first layer is bent, the adhesive layer is placed on the upper bent surface and then the second layer is attached to correspond to the bent state of the display panel (Fig. 1-3). Accordingly, when the display panel is stretched flat the internal stresses are in opposite directions as the second layer (functional layer) contracts while the first layer (display layer) is stretched (Fig. 4-6). Lee teaches a substantially the same method of manufacturing in which the first and second flexible substrates are curved in a direction and then the filling portion added into the curved portion therebetween (0095-0096). Consequently, it is not seen how the direction of internal stress in the first, second, third, and fourth portions of the first and second substrate layers of Lee would be different from the internal stress directions disclosed by applicant, as Lee teaches the same manufacturing method and same materials. Thus, it is expected for the direction of internal stress in the first and second portions to be different from the direction of internal stress as the third and fourth portions, respectively.
Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)), see MPEP 2112. Applicant has not clearly shown an unobvious difference between the instant invention and the prior art’s product.
Regarding claims 9 and 10, Lee teaches the first substrate may comprise a display unit (0098) and the second substrate being a glass substrate thus teaching a functional layer which is a window.

Response to Arguments
Applicant's arguments filed 08/26/2022 have been fully considered but they are not persuasive. Applicant argues that Lee does not anticipate the claims as Lee appears to disclose  the flexible display device is curved in a direction, the compressive and tensile stresses are applied but does not disclose these stress when the flexible substrate is in a flat state as claimed.
	The examiner respectfully disagrees. Paragraph 0106 of Lee discloses that when the stacked structure of the flexible display device (800) is curved in a direction, compressive stress may be applied for the first flexible substrate and second flexible substrate and tensile stress may be applied to the filling portion. A statement that something is curved in a direction is not a disclosure of the article being in a curved state. You can have a curving force acting on a substrate but the substrate not yet being in a curved state, which is what is depicted in Fig. 8 of Lee. Here, the stacked structure is in a flat state as claimed, and when it is curved in a direction i.e., curved is a verb teaching that a curving force is applied to the flat substrate, different stresses are generated.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727. The examiner can normally be reached M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA J SAWDON/Primary Examiner, Art Unit 1781